UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March31, 2010 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission Exact name of registrant as specified in its charter; IRS Employer File Number State or other jurisdiction of incorporation or organization IdentificationNo. 001-14881 MIDAMERICAN ENERGY HOLDINGS COMPANY 94-2213782 (An Iowa Corporation) 666 Grand Avenue, Suite 500 Des Moines, Iowa 50309-2580 515-242-4300 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer T Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨NoT All of the shares of common equity of MidAmerican Energy Holdings Company are privately held by a limited group of investors. As of April30, 2010, 74,609,001 shares of common stock were outstanding. TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. (Removed and Reserved) 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 Exhibit Index 42 2 PART I Item1. Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders MidAmerican Energy Holdings Company Des Moines, Iowa We have reviewed the accompanying consolidated balance sheet of MidAmerican Energy Holdings Company and subsidiaries (the “Company”) as of March31, 2010, and the related consolidated statements of operations, cash flows, changes in equity, and comprehensive income for the three-month periods ended March31, 2010 and 2009. These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of MidAmerican Energy Holdings Company and subsidiaries as of December31, 2009, and the related consolidated statements of operations, cash flows, changes in equity, and comprehensive income for the year then ended (not presented herein); and in our report dated March1, 2010, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2009 is fairly stated, in all material respects, in relation to the consolidated balance sheet from whichit has been derived. /s/ Deloitte & Touche LLP Des Moines, Iowa May7, 2010 3 MIDAMERICAN ENERGY HOLDINGS COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in millions) As of March31, December31, ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net Inventories Derivative contracts Investments and restricted cash and investments 90 83 Other current assets Total current assets Property, plant and equipment, net Goodwill Investments and restricted cash and investments Regulatory assets Derivative contracts 46 52 Other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 MIDAMERICAN ENERGY HOLDINGS COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (continued) (Amounts in millions) As of March31, December31, LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued interest Accrued property, income and other taxes Derivative contracts Short-term debt Current portion of long-term debt Other current liabilities Total current liabilities Regulatory liabilities Derivative contracts MEHC senior debt MEHC subordinated debt Subsidiary debt Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies (Note 12) Equity: MEHC shareholders’ equity: Common stock - 115 shares authorized, no par value, 75 shares issued and outstanding - - Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Total MEHC shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 MIDAMERICAN ENERGY HOLDINGS COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Amounts in millions) Three-Month Periods Ended March31, Operating revenue: Energy $ $ Real estate Total operating revenue Operating costs and expenses: Energy: Cost of sales Operating expense Depreciation and amortization Real estate Total operating costs and expenses Operating income Other income (expense): Interest expense ) ) Capitalized interest 14 9 Interest and dividend income 6 15 Other, net 37 ) Total other income (expense) ) ) Income before income tax expense and equity expense (income) Income tax expense 56 61 Equity expense (income) 3 (9 ) Net income Net income attributable to noncontrolling interests 87 7 Net income attributable to MEHC $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 MIDAMERICAN ENERGY HOLDINGS COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Amounts in millions) Three-Month Periods Ended March31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation and amortization Stock-based compensation - Changes in regulatory assets and liabilities 10 18 Provision for deferred income taxes 7 Other, net (8 ) 15 Changes in other operating assets and liabilities: Trade receivables and other assets Derivative collateral, net ) ) Trading securities - Contributions to pension and other postretirement benefit plans, net ) ) Accounts payable and other liabilities 90 ) Net cash flows from operating activities Cash flows from investing activities: Capital expenditures ) ) Purchases of available-for-sale securities ) ) Proceeds from sales of available-for-sale securities 43 Proceeds from Constellation Energy 14%note - Increase in restricted cash ) ) Other, net ) (3 ) Net cash flows from investing activities ) Cash flows from financing activities: Repayments of MEHC subordinated debt ) ) Proceeds from subsidiary debt - Repayments of subsidiary debt ) ) Net proceeds from MEHC revolving credit facility 39 Net repayments of subsidiary short-term debt ) ) Net purchases of common stock ) ) Other, net (7 ) ) Net cash flows from financing activities ) ) Effect of exchange rate changes (7
